

117 HR 5405 IH: Biological Intelligence Oversight Reporting Act
U.S. House of Representatives
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5405IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2021Mr. Swalwell introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo amend the National Security Act of 1947, to direct the Director of National Intelligence to submit a biennial report on the biodefense activities and duties of the intelligence community, and for other purposes.1.Short titleThis Act may be cited as the Biological Intelligence Oversight Reporting Act. 2.Biennial report on biodefense activities and duties of intelligence community(a)Biennial reportTitle I of the National Security Act of 1947 (50 U.S.C. 3021 et seq.) is amended by adding at the end the following new section (and conforming the table of contents at the beginning of such Act accordingly):121.Biennial report on biodefense activities and duties(a)ReportOn a biennial basis, the Director of National Intelligence, in coordination with the heads of the elements of the intelligence community determined relevant by the Director, shall submit to the congressional intelligence committees a comprehensive report on the activities, prioritization, and responsibilities of the intelligence community relating to biodefense and biological threats.(b)Elements includedEach report under subsection (a) shall include, with respect to the time period covered by the report, the following:(1)A detailed description of all covered activities undertaken by the intelligence community, dissaggregated by element of the intelligence community.(2)A detailed description of all covered duties that are—(A)explicitly assigned to, or led by, the Office of the Director of National Intelligence (including the National Intelligence Council, the National Intelligence Management Council, and any center in the Office of the Director of National Intelligence);(B)explicitly assigned to, or led by, an element of the intelligence community other than the element specified in subparagraph (A); or(C)otherwise shared collectively by, or jointly within, the intelligence community.(3)An assessment of any gaps in the covered activities or covered duties of the intelligence community.(4)An inventory and assessment of the current authorities, strategies, plans, policies, and interagency agreements of the intelligence community relating to biodefense or the countering of biological threats, including with respect to prevention, deterrence, preparedness, detection, response, attribution, recovery, and mitigation.(5)An assessment of any gaps in the authorities, strategies, plans, policies, or interagency agreements described in paragraph (4).(6)A detailed description and characterization of the following:(A)The coordination among the elements of the intelligence community with respect to covered activities and covered duties.(B)The coordination and integration between elements of the intelligence community and non-intelligence community partners with respect to covered activities and covered duties.(C)Any interactions between the elements of the intelligence community and non-intelligence community partners with respect to covered activities, disseggregated by element of the intelligence community.(D)Any interactions between the elements of the intelligence community and the managers of intelligence functions (as specified in section 103J of this title) with respect to covered activities.(E)Any interactions between the entities specified in subparagraph (D) and the President with respect to covered activities, including an identification of any positions within the Executive Office of the President involved in such interactions.(7)A detailed description of how funds are used to carry out biological intelligence activities, including covered activities of the intelligence community.(8)An assessment of the spread and effect of foreign-sourced misinformation and disinformation relating to biodefense and biological threats.(9)A detailed description of the capabilities of the intelligence community that could contribute to any efforts by non-intelligence community partners to such misinformation and disinformation.(10)A detailed description of any previous, ongoing, or planned efforts or activities of the intelligence community in support of the implementation of the National Biodefense Strategy by the Biodefense Steering Committee, or such successor committee.(11)An inventory and assessment of the current strategies, plans, policies, and interagency agreements of the intelligence community in support of the Biodefense Steering Committee, or such successor committee, and the implementation of the National Biodefense Strategy.(12)A description of assessed opportunities for the intelligence community to further enhance the capabilities and effectiveness of the Biodefense Steering Committee, or such successor committee, with respect to the implementation of the National Biodefense Strategy.(c)FormAny report required to be submitted under subsection (a) may be submitted in a classified form.(d)DefinitionsIn this section:(1)BiodefenseThe term biodefense includes actions to counter biological threats, reduce risks associated with such threats, and prepare for, respond to, and recover from, biological incidents.(2)Biodefense Steering CommitteeThe term Biodefense Steering Committee means the committee established pursuant to the presidential memorandum issued on September 18, 2018, and titled Presidential Memorandum on the Support for National Biodefense.(3)Biological threatThe term biological threat includes biological warfare, bioterrorism, naturally occurring infectious diseases, and accidental exposures. (4)Covered activityThe term covered activity—(A)means an activity relating to biodefense or biological threats; and(B)includes any intelligence, science and technology, or research and development activity relating to biodefense or a biological threat.(5)Covered dutyThe term covered duty means a duty or responsibility relating to biodefense or biological threats. (6)National Biodefense StrategyThe term National Biodefense Strategy means the strategy specified in section 1086 of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 104).(7)Non-intelligence community partnerThe term non-intelligence community partner means a department or agency of the Federal government, a State or local government, an Indian Tribe, or a territory of the United States, that is not an element of the intelligence community..(b)First reportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees (as such term is defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) the first report required under section 121 of such Act, as added by subsection (a).